DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see previous Remarks filed on 07/27/2022 with respect to previous claims 1-8, and also see current Supplemental Remarks filed on 08/05/2022 with respect to current claims 1-8, have both been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1 and 5 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 1-8 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Derek A. Lightner, Reg. No. 57298, on August 26, 2022.
The application has been amended as follows: 

	Examiner’s Note:  the following changes are based on the latest claim set filed on 08/05/2022.

	Dependent claim 2 states “a final performance of the measurement (b), before” on lines 2-3.
	Amend claim 2 to instead recite “a final performance of the measuring (b), before” on lines 2-3 to maintain consistency.

	Dependent claim 3 states “in the measuring (d) is in less than 0.2” on line 2.
	Amend claim 3 to instead recite “in the measuring (d) is less than 0.2” on line 2 for further clarity.

	Dependent claim 4 states “in the measuring (d) is in less than 0.2 times the concentration of the sterilizing component measured in the second measuring (b) or the measuring (b) where a take-in amount of the ballast water is largest, in the supplying (e), the sterilizing component is supplied to the ballast pipe such that the concentration of the sterilizing component comprised in the ballast water flowing through the ballast pipe is in a range of from 0.2 to 0.5 times the concentration of the sterilizing component measured in the second measuring (b) or the measuring (b) where the take-in amount” on lines 2-8.
	Amend claim 4 to instead recite “in the measuring (d) is less than 0.2 times the concentration of the sterilizing component measured in the plurality of the measuring (b) where a take-in amount of the ballast water is largest, in the supplying (e), the sterilizing component is supplied to the ballast pipe such that the concentration of the sterilizing component comprised in the ballast water flowing through the ballast pipe is in a range of from 0.2 to 0.5 times the concentration of the sterilizing component measured in the plurality of the measuring (b) where the take-in amount” on lines 2-8 for further clarity and to maintain consistency.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Nishizawa et al. (U.S. 2008/0164217) (hereinafter “Nishizawa”) and Randall (U.S. 2005/0155539 A1) are considered the closest prior arts.  Specifically, Nishizawa teaches a ballast water treatment in a first embodiment (See Fig. 2) method comprising:
a first supply step of supplying a sterilizing component to a ballast pipe while taking ballast water into a ballast tank through the ballast pipe (See 4 and 9 supplying sterilizing component to 6);
a first measurement step (11) of measuring concentration of the sterilizing component in the ballast water after the sterilizing component is supplied (See Fig. 2);
And a second embodiment (Fig. 16), where a circulation step of retiring ballast water stored in the ballast tank to a circulation pipe where it is discharge;
a second measurement step (See 11) of measuring the concentration of sterilizing component contained in the ballast water returned to the pipe; and
a second supply step (See 4 which provides sterilizing component to the water leaving the ballast tank) of supplying sterilizing component to the ballast pipe.
Randall further teaches a wastewater ballast treatment system and method including a control unit (see Randall FIG. 5, control system 22) capable of controlling, storing, and adjusting values/parameters based on a measurement result and also teaches circulating and recirculating ballast water (see Randall paragraphs 33 and 42-48).
	However, the combination does not explicitly teach a single embodiment where the circulation pipe is connected to the ballast pipe for discharge, and (e) supplying the sterilizing component to the ballast pipe in the returning (c), such that a concentration of the sterilizing component, comprised in the ballast water flowing through the ballast pipe, is in a range of from 0.2 to 0.5 times the concentration of the sterilizing component measured and input into the storage unit of the sterilization control unit in the measuring (b), if the concentration of the sterilizing component measured and input into the storage unit of the sterilization control unit in the measuring (d) is less than 0.2 times the concentration of the sterilizing component measured in the measuring (b), wherein, in the supplying (a), the sterilizing component is supplied to the ballast pipe such that the concentration of the sterilizing component measured in the measuring (b) is 6 mg/L or more, as recited in independent claim 1, and as argued by Applicant on pages 6-7 of the Remarks section filed on 07/27/2022.
Corresponding dependent claims 2-8 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773